MEMORANDUM**
Susanna Leon-Guerrero appeals pro se the district court’s summary judgment in favor of her employer, the Federal Aviation Administration, in her action alleging race discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964, and age discrimination in violation of the Age Discrimination in Employment Act. We have jurisdiction pursuant to 28 U. S.C.' § 1291. We review de novo a district court’s grant of summary judgment, see Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir.2002), and we affirm.
The district court properly granted defendant summary judgment because Leon-Guerrero failed to produce evidence sufficient to create a genuine issue of material fact as to whether defendant’s legitimate non-discriminatory reasons for its employment decisions were a pretext for discrimination or retaliation. See Bergene v. Salt River Project Agric. Improvement & Power Dist., 272 F.3d 1136, 1142 (9th Cir. 2001); Coleman v. Quaker Oats Co., 232 F.3d 1271,1282 (9th Cir.2000).
Defendant’s motion to strike portions of Leon-Guerrero’s opening brief is granted in part. We strike Exhibit 4 because it was not part of the district court record. See U.S. v. Sanchez-Lopez, 879 F.2d 541, 548 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.